Citation Nr: 1718066	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy from March 1958 to August 1961.

This matter comes to the Board of Veterans Appeals (Board) from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's degenerative joint disease of the lumbosacral spine is manifested by limited, painful motion of greater than 30 degrees, with no ankylosis; however, his functional loss is the equivalent of forward flexion of 30 degrees or less. 

CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 40 percent, but no higher, for the Veteran's degenerative joint disease of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded a VA examination. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

The RO assigned the 20 percent rating for the Veteran's service-connected disability pursuant to DC 5242, applicable to degenerative arthritis of the spine.  
Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a (2016).  Under this General Rating Formula, 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The Veteran seeks a disability rating higher than 20 percent for his service-connected degenerative joint disease of the lumbosacral spine.  He maintains that the current evaluation does not adequately reflect the issues he faces with his disability, including the inability to walk up and down steps without considerable pain, decreased mobility, and the constant fear of falling. He also notes that he is rarely able to have a full night of uninterrupted sleep due to pain and discomfort.  See Notice of Disagreement.

VA medical records from March 2014 through December 2015 show the Veteran complained multiple times of chronic, aching low back pain.  Outpatient clinic notes from April 2014 detail chronic, aching stabbing pain that the Veteran has experienced for many years.  The Veteran stated that the pain affects his ability to sleep, daily physical activities, his mood and emotions, and his social life.  He noted that the pain was triggered by lifting, sitting, standing, walking, and weather.  He could only experience some relief through medication.  See VA Treatment Records. 

The Veteran was provided a VA examination in March 2014 to assess the current severity of his disability.  The examiner reviewed the Veteran's claims file and took a medical history from the Veteran. The Veteran again reported pain, trouble walking up and down stairs, and limited mobility.  He stated that the pain and difficulty moving around greatly limits his daily activities.  Upon examination, the Veteran demonstrated forward flexion that was limited to 50 degrees with pain beginning at 0 degrees, extension to 20 degrees with pain beginning at 0 degrees, right lateral flexion to 20 degrees with pain beginning at 0 degrees, left lateral flexion to 20 degrees with pain beginning at 9 degrees, right lateral rotation to 30 degrees with pain beginning at 0 degrees, and left lateral rotation to 30 degrees with pain beginning at 0 degrees.  The Veteran exhibited radicular symptoms including severe intermittent pain and severe parathesis in the right lower extremity. The examiner noted involvement of the right sciatic nerve.  She described the Veteran's occasional use of a back brace and constant use of cane.  The examiner observed that the Veteran's back disability negatively impacted his ability to work.  The Veteran was an investment banker until retirement in 2007.  She noted that the Veteran would not be able to work because of his back tightening painfully when getting out of the car or when moving around the office meeting clients.  See March 2014 VA Examination.  

The Board finds that the symptomatology associated with the Veteran's service-connected back disability most nearly approximates, at most, a 40 percent evaluation.  The pertinent evidence of record shows that the Veteran experiences constant painful motion and instability demonstrated by the use of a back brace and a cane.  He had competently and credibly described his symptoms and the functional loss he experiences on a daily basis both to VA medical treatment providers and to the March 2014 VA examiner.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A 40 percent evaluation is warranted where the forward flexion of the thoracolumbar spine is 30 degrees or less or where there is favorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not show that the Veteran's forward flexion satisfies the requirements for a 40 percent rating; nor does he have favorable ankylosis of the entire thoracolumbar spine.  However, with consideration of the functional effects and functional loss the Veteran experiences (as triggered by lifting, sitting, standing, walking, and weather), the Board finds it equivalent to forward flexion limited to 30 degrees and thus a 40 percent evaluation.  

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest unfavorable ankylosis of the entire thoracolumbar spine.  There is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  None of the Veteran's treatment records reflect that the Veteran's entire thoracolumbar spine is ankylosed or comparable therewith.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







ORDER

Entitlement to a disability rating of 40 percent for degenerative joint disease of the lumbosacral spine is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


